DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2012/018688 in view of Dalum et al. US 2012/0207620 and Grace et al. US 9,954,259.

Regarding claim 2, Ross teaches:
A rechargeable battery power system for use in connection with a piece of equipment, the rechargeable battery power system (Fig 3) comprising:
a battery assembly having a battery housing (Fig 3 #18; Par 0073 “the battery boxes 18”) and a battery and wherein a battery is disposed in the battery housing, (Fig 3 #22B; Par 0067 “the batteries are connected in series in clusters of six batteries per box 22a, or twelve batteries per box 22b, for a total of 54 batteries wired in series.”)
the battery has a first module bank having modules (Fig 3 #18), and wherein the first group of modules has individual modules (Fig 3 #22B),
an each individual module is made of individual cells;   (Fig 2 #22; Par 0112 “the batteries comprise a pack of 108 lithium ion cells.”)
a battery management system and a battery line that extends from battery to the battery management system (Par 0109 “the vehicle further includes a battery management system. In this example, the battery management system 1) balances the system charging, ensuring every battery cell is recharged”)
a visual display is provided and in communication with the battery management system; (Fig 5D #80; Par 0076 “The second key switch terminal 74 is connected to wires leading to pin 42 of the front motor drive controller 121, the accessory motor drive controller 81, the charge button 75, and the displays 80.”)
a driver controller for controlling a variable frequency motor driver connected to and powered by the battery;   an AC induction motor with motor drive lines connected to the variable frequency motor driver, (Par 0042 “the batteries provide direct current (DC) power to the common bus and a DC/AC converter is used to provide the motors with the appropriate AC power. In some examples, this conversion is performed by the variable frequency motor drive controllers.”)
a battery management interface for connection to an external power source for charging the battery; (Fig 5A #A-B Fig 5D U-W; Par 0077 “The common board 101 has all of its left hand side ports wired to each other. The common board 101 can be used to "ground" a number of circuits because its left side ports are all wired to the negative terminal of the battery #1 in the series of 54 batteries, which acts as the ground.”)

Even though Ross teaches:
the AC induction motor having an output shaft. (Fig 1 #10 and 4; Par 0046 “induction motor 10 along the length of the common shaft 4”), wherein driver controller and the AC induction motor are mounted on the piece of equipment (Fig 2 #10 and 4 mounted);
Ross does not explicitly teach:
the AC induction motor having an output shaft and a hydraulic pump driven by the output shaft.
Dalum teaches:
the AC induction motor having an output shaft and a hydraulic pump driven by the output shaft, wherein driver controller and the AC induction motor are mounted on the piece of equipment; (Par 0005 “this system is that while it allows the electric motor to provide power to a drive shaft through the PTO, it does not provide power to a hydraulic pump for operation of vehicle mounted hydraulic components and equipment”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify piece of equipment taught by Ross to have a hydraulic pump taught by Dalum for the purpose of operation of a vehicle. (Refer to Par 0005)

Ross does not explicitly teach:
a sequential shutdown system and a management shutdown line extends from the sequential shutdown system to the battery management system and the sequential shutdown system for controlling the shutdown of the piece of equipment. 
Grace teaches:
a sequential shutdown system and a management shutdown line extends from the sequential shutdown system to the battery management system and the sequential shutdown system for controlling the shutdown of the piece of equipment. (“Grace” sequentially terminated. Col 8 lines 5-10 “the BMS 60 may immediately (or after a predetermined amount of time) electrically decouple (e.g., by opening contactors) the affected battery pack 20 from the electrical system of the bus 10, and derate the power supplied to the bus 10. Power to various systems of the bus 10 (HVAC, powertrain, etc.) may then be sequentially terminated (e.g., after predetermined amounts of time), such that the bus 10 is slowly and gracefully powered off. That is, substantially all the power from the battery system 14 may be turned off”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery power system taught by Ross to have a sequential shutdown system taught by Grace for the purpose of safety and evacuation. (Refer to col 8 lines 20-25)

  Regarding claim 7, Ross teaches:
(Fig 3 #18; Par 0073 “the battery boxes 18”) and a battery and wherein the battery is disposed in the battery housing (Fig 3 #22B; Par 0067 “the batteries are connected in series in clusters of six batteries per box 22a, or twelve batteries per box 22b, for a total of 54 batteries wired in series.”); 
the battery has a module bank having modules (Fig 3 #18) and 
wherein each module has individual cells (Fig 2 #22; Par 0112 “the batteries comprise a pack of 108 lithium ion cells.”); 
a battery management system and a battery line that connects the battery and the battery management system (Par 0109 “the vehicle further includes a battery management system. In this example, the battery management system 1) balances the system charging, ensuring every battery cell is recharged”) and 
a visual display connected to the battery management system (Fig 5D #80; Par 0076 “The second key switch terminal 74 is connected to wires leading to pin 42 of the front motor drive controller 121, the accessory motor drive controller 81, the charge button 75, and the displays 80.”); 
a driver controller for controlling a variable frequency motor driver connected to and powered by the battery; an AC induction motor with motor drive lines connected to the variable frequency motor driver (Par 0042 “the batteries provide direct current (DC) power to the common bus and a DC/AC converter is used to provide the motors with the appropriate AC power. In some examples, this conversion is performed by the variable frequency motor drive controllers.”) and 
the AC induction motor having an output shaft (Fig 1 #10 and 4; Par 0046 “induction motor 10 along the length of the common shaft 4”); 
 (Fig 5A #A-B Fig 5D U-W; Par 0077 “The common board 101 has all of its left hand side ports wired to each other. The common board 101 can be used to "ground" a number of circuits because its left side ports are all wired to the negative terminal of the battery #1 in the series of 54 batteries, which acts as the ground.”).

Ross does not explicitly teach:
a sequential shutdown system and a management shutdown line extends from the sequential shutdown system to the battery management system and the sequential shutdown system for controlling the shutdown of the piece of equipment. 
Grace teaches:
a sequential shutdown system and a management shutdown line extends from the sequential shutdown system to the battery management system and the sequential shutdown system for controlling the shutdown of the piece of equipment. (“Grace” sequentially terminated. Col 8 lines 5-10 “the BMS 60 may immediately (or after a predetermined amount of time) electrically decouple (e.g., by opening contactors) the affected battery pack 20 from the electrical system of the bus 10, and derate the power supplied to the bus 10. Power to various systems of the bus 10 (HVAC, powertrain, etc.) may then be sequentially terminated (e.g., after predetermined amounts of time), such that the bus 10 is slowly and gracefully powered off. That is, substantially all the power from the battery system 14 may be turned off”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify battery power system taught by Ross to Grace for the purpose of safety and evacuation. (Refer to col 8 lines 20-25)
Ross does not explicitly teach:
a power reserve system that is connected to and operates with the battery management system such that a source of reserve power is available to the piece of equipment from the battery.  
Dalum teaches:
a power reserve system that is connected to and operates with the battery management system such that a source of reserve power is available to the piece of equipment from the battery.   (Par 0087 “the need to operate other mechanically coupled equipment to conserve energy within first rechargeable energy source 70” and Par 0090 “the rechargeable energy reserve is large enough, the electric motor (mover 50) may operate continuously”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify system taught by Ross to have a power reserve system taught by Dalum for the purpose of operation continuously. (Refer to Par 0090)

  Regarding claim 11, Ross teaches:
further including a DC/AC inverter in communication with the battery management system and lead lines extend from the extend from the DC/AC inverter to an AC outlet disposed on the piece of equipment such that when the reserve switch is turned to an AC position AC power is supplied to an AC outlet disposed on the piece of equipment (Par 0072 “The battery contactor 103 is always closed when the vehicle has been turned on and the motor drive controllers have been properly charged and powered up. The generator contactor 94 closes whenever the vehicle operator has engaged the battery-and-generator mode of operation, allowing both energy storage systems to power the multiple induction electric motor 10” and Par 0042 “the batteries provide direct current (DC) power to the common bus and a DC/AC converter is used to provide the motors with the appropriate AC power”).  

Regarding claim 12, Ross does not explicitly teach:
wherein the battery has charge remaining after the battery management system cuts power to the motor.  
Dalum teaches:
wherein the battery has charge remaining after the battery management system cuts power to the motor. (motor is cut off only runs when there a demand. Par 0087 “The electric motor can be configured to only operate when there is a demand for hydraulic flow or the need to operate other mechanically coupled equipment to conserve energy within first rechargeable energy source 70”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery management system taught by Ross to cut power to the motor taught by Dalum for the purpose of conserving energy. (Refer to Par 0087)

Claims 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2012/018688 in view of Dalum et al. US 2012/0207620 and Grace et al. US 9,954,259 and further in view of Johnson et al. US 2013/0119769.

Regarding claim 8, 
Even though Grace of the combined teachings of Ross, Dalum and Grace teaches:
wherein when the battery management system initiates the sequential shutdown system as noted above. 
The combined teachings of Ross, Dalum and Grace does not explicitly teach:
initiates the sequential shutdown system to activate when at least one of the following occurs: a battery state-of-charge; or the total voltage of the battery; or the voltage of a cell of the battery reaches a predetermined low limit.  
Johnson teaches:
initiates the sequential shutdown system to activate when at least one of the following occurs: a battery state-of-charge; or the total voltage of the battery; or the voltage of a cell of the battery reaches a predetermined low limit.   (Par 0084 and 0103 “control circuitry 116 may monitor the energy storage system 110 (e.g., monitor the voltage or state of charge 110) and adjust a characteristic (e.g., frequency) of the excitation signal generated by power converter 102 to control the amount of electrical energy outputted from machine 104 to the power converter 102 for use in charging the energy storage system 110” wherein tem 116
continuously monitors the battery charge and control the switch 72 and would open the switch 72 when the battery voltage is too low in order to protect the motor from high inrush current)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify initiating sequential shutdown taught by The combined teachings of Ross, Dalum and Grace to be when at least one of the following occurs taught by Johnson for the purpose of protection. 

  Regarding claim 10, the combined teachings of Ross, Dalum and Grace does not explicitly teach:
wherein the piece of equipment has a reserve switch for accessing the power reserve system and 
further includes a reserve key and wherein the reserve key is not under the control of an operator of the piece of equipment.  
Johnson teaches:
wherein the piece of equipment has a reserve switch (Fig. 3B # 74) for accessing the power reserve system and further includes a reserve key (Par 0062 “contactors”) and wherein the reserve key is not under the control of an operator of the piece of equipment (Par 0063 “Control circuitry 24 may control the states of switches 70, 72, and 74 by individually opening or closing switches 70, 72, and 74”).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify reserve power taught by the combined teachings of Ross, Dalum and Grace to have a reserve switch taught by Johnson for the purpose of enabling and disabling energy storage. (Refer to Par 0063)

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2012/018688 in view of Dalum et al. US 2012/0207620, Grace et al. US 9,954,259 and Johnson et al. US 2013/0119769 and further in view of Nokkonen US 2006/0117192.

  Regarding claim 9, the combined teachings of Ross, Dalum, Grace, and Johnson do not teach:
wherein the predetermined low limit of voltage is 3.1 volts.  .
Nokkonen teaches:
wherein the predetermined low limit of voltage is 3.1 volts (Par 0009).   
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage taught by the combined teachings of Ross, Dalum, Grace, and Johnson to have low limit of voltage is 3.1 volts taught by Nokkonen for the purpose of implementing the shutdown when the voltage reaches the threshold. 

Claims 13-15 rejected under 35 U.S.C. 103 as being unpatentable over Ross US 2012/018688 in view of Dalum et al. US 2012/0207620 and Grace et al. US 9,954,259 and further in view of Nokkonen US 2006/0117192.

  Regarding claim 13, the combined teachings of Ross, Dalum, and Grace do not teach:
wherein the battery has a state of charge with an upper limit of voltage when the battery is fully charged and a normal state of charge lower limit at percentage of charge above zero charge.  
Nokkonen teaches:
(Par 0009).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage taught by the combined teachings of Ross, Dalum, Grace to have when the battery is fully charged and a normal state of charge lower limit at percentage of charge above zero taught by Nokkonen for the purpose of implementing the shutdown when the voltage reaches the threshold.

Regarding claim 14, the combined teachings of Ross, Dalum, and Grace do not teach:
wherein the lowest allowable voltage limit of the cell is set to 2.8V and the normal lower limit voltage of the cell is set to 3.1V such that the battery appears to be empty when observed by the operator of the piece of equipment.  
Nokkonen teaches:
wherein the lowest allowable voltage limit of the cell is set to 2.8V and the normal lower limit voltage of the cell is set to 3.1V such that the battery appears to be empty when observed by the operator of the piece of equipment.  (Par 0009 power management)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify voltage taught by the combined teachings of Ross, Dalum, Grace to have voltage such that the battery appears to be empty when observed by the operator of the piece of equipment taught by Nokkonen for the purpose of implementing the shutdown when the voltage reaches the threshold.

  Regarding claim 15, the combined teachings of Ross, Dalum, and Grace do not teach:
wherein when the power reserve system is activated upon turning the reserve switch the battery management system allows the piece of equipment to continue discharging the battery until the battery reaches the lowest allowable voltage cell voltage limit of 2.8V.  
Nokkonen teaches:
wherein when the power reserve system is activated upon turning the reserve switch the battery management system allows the piece of equipment to continue discharging the battery until the battery reaches the lowest allowable voltage cell voltage limit of 2.8V. (Par 0009).  
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify discharging taught by the combined teachings of Ross, Dalum, Grace to have voltage limit of 2.8V taught by Nokkonen for the purpose of implementing the shutdown when the voltage reaches the threshold.

Allowable Subject Matter
Claims 1 and 17-18 are allowed.

Regarding claims 1 and 17 though the prior art teaches:  
A battery assembly comprising:   
a battery housing;
a battery;
a base wall;
first and second side walls;

a metal layer;
foam layers;
a plastic sheet;
a rubber sheet;
a first module bank having a first group of modules;
each individual module is made of individual cells;
and a service disconnect.
The prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the interior side abuts the second end wall plastic sheet, 
such that the second end wall plastic sheet abuts the interior side of the second end wall and the second end wall foam sheet;  
the base wall has interior and exterior metal base wall surfaces, and 
a base wall rubber sheet is mounted on the interior metal base wall surface; 
the top wall includes opposed interior and exterior top wall sides, and 
the interior top wall side supports a module cover sheet, and 
an electronics enclosure extends from the exterior top wall side, and 
a metal plate is supported on the electronics enclosure, and  
an enclosure foam sheet is supported by the metal plate such that enclosure foam sheet extends into the electronics enclosure.

Claim 18 is dependent of claim 17 and is allowed for the same reasons of claim 17.

Claims 3-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Battery system with foam metallic plastic and rubber layers. Schaefer US 2014/0072855, Olson et al. US 2013/0164567. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859